UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-7378


ROY LEE WILLIAMS,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON, Director of The       Virginia Department      of
Corrections; KENNETH  CUCCINELLI,       Attorney  General       of
Virginia,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-00823-GBL-IDD)


Submitted:   February 23, 2012             Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roy Lee Williams, Appellant Pro Se.  Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Roy Lee Williams seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2006) petition

and   his    Fed.       R.   civ.    P.   59(e)     motion.          The    orders    are    not

appealable         unless        a   circuit       justice       or     judge       issues    a

certificate        of     appealability.           See    28    U.S.C.      § 2253(c)(1)(A)

(2006).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief      on    the    merits,     a    prisoner       satisfies      this      standard    by

demonstrating           that     reasonable        jurists      would       find     that    the

district         court’s     assessment      of    the     constitutional           claims    is

debatable        or     wrong.       Slack   v.     McDaniel,         529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at    484-85.           We   have    independently         reviewed         the    record    and

conclude         that    Williams     has    not     made      the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.             We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3